Judgment affirmed.

Conviction of murder, with recommendation of life imprisonment; exception to the denial of a new trial. The question is, whether the verdict is supported by the evidence. The persons present at the commission of the homicide were, the defendant Hattie Nelms, her twin sister Minnie (the deceased), their mother and one Woodruff. From the testimony of Woodruff the following appears : The shooting occurred in Woodruff’s house where the defendant had a room he had rented to her. Minnie and their mother lived elsewhere. The girls were preparing to go out when the mother came in and a few words were said between defendant and Minnie by way of blame about cutting some clothes. Woodruff got defendant to go in her room. Defendant spoke this against her mother; she said, blame it she had “no sense no how”; and Minnie took it up. Defendant was speaking to her mother, and in that time Minnie jumped up to go, got the.key and got off a little piece, and said, “Lets go home, Mother; Hattie aint got no sense no how.” Woodruff' said, “I will not have that; go into your room, Hattie,” and Hattie went right into the room, stayed there about fifteen minutes, and came out. Woodruff did not see any pistol. She said, “You better not say what you did again or I will knock your head off’,” or something like that; she was talking about Minnie. Woodruff got up and said to defendant, “I told you to go in your room and stay there.” He pushed the mother back and reached to defendant to push her back into her door, and the pistol went off, but Woodruff did not see it; it was done in a moment, and defendant asked him and her mother how came them to let her do that; she said she did not intend to do it. Woodruff said, “I did not know you had the pistol, and you had no business with it.” He did not know whose pistol it was ; defendant said it was hers. (It was introduced in evidence, and was not a self-cocker.) Minnie was not doing anything more than cursing defendant at the time; they were standing about six feet apart; after the pistol fired defendant laid it on the mantel-piece. Defendant said, before she went out, something concerning her mother was a fool for not cutting something right, and that is how came Minnie to speak and tell her she was a “ durn fool.” It was five or six minutes after defendant came back into the room before the pistol fired. After she had said, “You better not-say what you said,” or something like that, Minnie still stuck to what she said at first (“durn fool”) and said, “Come on, lets go Lome, Mother”; and they stood there some moments, and Woodruff got up, stepped across the fire-place and told her to go in her room ; he just had his arm raised and pushed her, and the pistol went off. Woodruff had seen the pistol in defendant’s room once or twice before that, and thought he had seen her loan it to her mother, whose house had been broken open. Beyond what has been stated there was no quarrel between these girls. They did not impress Woodruff as being angry with each other. He did not apprehend any difficulty, or fight, or anything of that kind between them; they were laughing and talking just before that as lively as he ever saw two sisters, and they lived together in friendship and peace; there was never at any time any hard feelings between them that he knew of. They had made arrangements to go out and have their dresses cut, which arrangements were broken up by their mother coming in; some one suggested the cutting of a garment ; their mother started to do the cutting and did not cut it exactly right; and then this quarrel got up. When defendant went into her room her mother had started to the door, and Minnie had got up after these words were spoken. She said to her mother, “Come on and lets go home,” and was standing near the door; her mother was standing between Woodruff and defendant- to the right of him. He and the mother were standing between defendant and Minnie. Defendant was standing nearest to her door, her mother next, then Woodruff and Minnie. Defendant, when she came in, had her hands either down by her side or under her apron, as far as Woodruff" knew. He never saw her raise her hands up before the pistol fired. She never pointed it at Minnie ; never said anything about shooting Minnie. When it fired she caught right around Woodruff and said she was sorry and did not aim to do it; she then walked around the door and passed out, and -seemed to be very sorry. A minute afterwards Woodruff" saw her away up the street running. When her mother came in she said something to defendant about her loaning the pistol to her to carry home that evening. When it fired Woodruff was about putting his hand on defendant to make her go back again. The defendant was arrested in a drug-store, and told the person who made the arrest that she went in there to get some cordial. She further told him that she had killed her sister with a big yellow chair, that her sister was coming at her with a butcher-knife, and that she picked up a chair and knocked her down with it.
L. Cleveland and J. A. Drewry, for plaintiff in error.
' W. A. Little, attorney-general, and J. IT. Turner, solicitor-general, by Harrison & Peeples, contra.